                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §                  1:18-CR-308-RP
                                                   §
ANTONIO ARMEJO-BANDA,                              §
                                                   §
                Defendant.                         §

                                              ORDER

        Before the Court is Defendant Antonio Armijo-Banda’s (“Armijo-Banda”) motion to

dismiss the pending indictment. (Dkt. 18). Having considered the parties’ briefs, the evidence, and

the relevant law, the Court enters the following order.

                                        I. BACKGROUND

        Armijo-Banda has been indicted with a single count of illegal reentry into the United States

in violation of 8 U.S.C. § 1326(a). (Dkt. 10). Specifically, the Government alleges that Armijo-Banda

is an alien who was found in the Hays County Jail on July 10, 2018, and that Armijo-Banda was

previously removed from the United States to Mexico on or about October 25, 2012. (Compl., Dkt.

1).

        Armijo-Banda is a citizen of Mexico. (Gov’t. Resp., Dkt. 22, at 3). Immigration authorities

first found him in August 2005 and served him with a notice to appear (“NTA”) while he was in

custody. (See Removal Warrant, Dkt. 18-3; NTA, Dkt. 18-1; Gov’t. Resp., Dkt. 22, at 3). The NTA

did not contain a date or time. (See NTA, Dkt. 18-1, at 1). Armijo-Banda was held in custody until

the hearing, where he appeared and participated. (See Gov’t. Resp., Dkt. 22, at 3 n.3; Removal Order,

Dkt. 18-2). At the hearing, Armijo-Banda was ordered removed; he waived appeal. (Gov’t. Resp.,

Dkt. 22, at 3–4; Order, Dkt. 18-2). It is this removal order that forms the basis of Armijo-Banda’s

indictment for illegal reentry.



                                                  1
        Armijo-Banda now seeks to collaterally challenge his removal order. Relying on the Supreme

Court’s recent decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), Armijo-Banda argues that his

pending indictment for illegal reentry must be dismissed because his sole prior removal order was

invalid. (Mot. Dismiss, Dkt. 18, at 1). Specifically, he contends that because he received a Notice to

Appear that did not indicate the removal hearing’s date and time as required by statute, that notice

was invalid and the immigration judge who ordered his removal had no jurisdiction to do so. (Id. at

2–3). The Government filed a response. (Dkt. 22).

                                          III. DISCUSSION

        A defendant charged with illegal reentry in violation of 8 U.S.C. § 1326 has a due process

right to challenge the removal order upon which the charge is predicated in the criminal proceeding

before the district court. United States v. Mendoza–Lopez, 481 U.S. 828, 837–38 (1987). After Mendoza–

Lopez, the Court of Appeals for the Fifth Circuit held that to collaterally attack a prior removal order

in a criminal proceeding, the alien must demonstrate that: “(1) the removal hearing was

fundamentally unfair; (2) the hearing effectively eliminated the right of the alien to challenge the

hearing by means of judicial review of the order; and (3) the procedural deficiencies caused the alien

actual prejudice.” United States v. Lopez–Ortiz, 313 F.3d 225, 229 (5th Cir. 2002).

        The Fifth Circuit regards this test as “effectively codified” in 8 U.S.C. § 1326(d). United States

v. Lopez–Vasquez, 227 F.3d 476, 483 n.13 (5th Cir. 2000). Section 1326(d) provides that an alien may

not challenge the validity of a removal order unless the alien establishes that: “(1) the alien exhausted

any administrative remedies that may have been available to seek relief against the order; (2) the

deportation proceeding at which the order was issued improperly deprived the alien of the

opportunity for judicial review; and (3) the entry of the order was fundamentally unfair.” 8 U.S.C.

§ 1326(d). To successfully challenge a removal order, the alien must prove all three prongs. United

States v. Cordova–Soto, 804 F.3d 714, 719 (5th Cir. 2015). “If the alien fails to establish one prong of



                                                    2
the three part test, the Court need not consider the others.” Id. (quoting United States v. Mendoza–

Mata, 322 F.3d 829, 832 (5th Cir. 2003)). The Fifth Circuit has also required a showing of prejudice.

Id. at 719.1 To show prejudice, the alien must show that “‘there was a reasonable likelihood that but

for the errors complained of the defendant would not have been deported.’” Id. (quoting United

States v. Benitez–Villafuerte, 186 F.3d 651, 658–59 (5th Cir. 1999)). The Government argues that

Armijo-Banda fails to establish all three prongs and has failed to demonstrate prejudice. (Gov’t.

Resp., Dkt. 22). The Court addresses each requirement of 8 U.S.C. § 1326(d), and the question of

prejudice, in turn.

                                          A.      Fundamental Fairness

        To collaterally attack a prior removal order in a criminal proceeding, a noncitizen must show

that “the removal hearing was fundamentally unfair.” Cordova–Soto, 804 F.3d at 718–19 (quoting 8

U.S.C. § 1326(d)(c)). Armijo-Banda argues that his removal order was fundamentally unfair because

the immigration judge who issued the order lacked jurisdiction to do so. (Mot. Dismiss, Dkt. 18, at

5–11). The Court will consider whether the immigration judge had jurisdiction over Armijo-Banda’s




1 Armijo-Banda has preserved for review whether he must show actual prejudice because the text of Section
1326 requires only exhaustion of administrative remedies, the deprivation of judicial review, and fundamental
unfairness. (Mot. Dismiss, Dkt. 18, at 3 n.1). Compare 8 U.S.C. § 1326(d) (“[A]n alien may not challenge the
validity of the deportation order . . . unless the alien demonstrates . . . (1) the alien exhausted any
administrative remedies that may have been available to seek relief against the order; (2) the deportation
proceeding at which the order was issued improperly deprived the alien of the opportunity for judicial review;
and (3) the entry of the order was fundamentally unfair.”) with United States v. Cordova–Soto, 804 F.3d 714, 718–
19 (5th Cir. 2015) ([T]o collaterally attack a prior removal order in a criminal proceeding, the alien must
demonstrate . . . (1) the removal hearing was fundamentally unfair; (2) the hearing effectively eliminated the
right of the alien to challenge the hearing by means of judicial review of the order; and (3) the procedural
deficiencies caused the alien actual prejudice.”). However, this Court assumes without deciding that, in
general, a defendant must show prejudice in order to collaterally challenge a prior removal order, in light of
the Fifth Circuit’s consistent application of a prejudice requirement alongside the statutory test under §
1326(d). See, e.g., Cordova–Soto, 804 F.3d at 719; United States v. Lopez–Ortiz, 313 F.3d 225, 229 (5th Cir. 2002);
United States v. Lopez–Vasquez, 227 F.3d 476, 483 (5th Cir. 2000); United States v. Benitez–Villafuerte, 186 F.3d
651, 658 (5th Cir. 1999). Armijo-Banda asserts in his motion that he satisfies the Fifth Circuit’s articulation of
the standard. (Mot. Dismiss, Dkt. 18, at 12).


                                                        3
removal hearing and, if the immigration judge lacked jurisdiction, whether the removal hearing was

fundamentally unfair.

                               1. Jurisdiction of the Immigration Judge

        Federal regulation provides that “[j]urisdiction vests, and proceedings before an Immigration

Judge commence, when a charging document is filed with the Immigration Court.” 8 C.F.R. §

1003.14(a). A charging document includes a NTA. Id. § 1003.13 (“Charging document means the

written instrument which initiates a proceeding before an Immigration Judge. . . . [T]hese documents

include a Notice to Appear, a Notice of Referral to Immigration Judge, and a Notice of Intention to

Rescind and Request for Hearing by Alien.”). The statute governing removal proceedings defines a

NTA as a “written notice” that “specif[ies]” certain information, including “[t]he time and place at

which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). In Pereira, the Supreme Court held

that “[a] putative notice to appear that fails to designate the specific time or place of the noncitizen’s

removal proceedings is not a ‘notice to appear under section 1229(a).’” Pereira, 138 S. Ct. at 2113–14

(quoting 8 U.S.C. § 1229b(d)(1)(A)). “The plain text, the statutory context, and common sense all

lead inescapably and unambiguously to that conclusion.” Id. at 2110.

        In this case, Armijo-Banda argues that without a date and time, the putative NTA he

received in 2008 was not a NTA at all. (Mot. Dismiss, Dkt. 18, at 5–7). Without a NTA, Armijo-

Banda argues, there was no charging document, and without a charging document, jurisdiction never

vested in the immigration judge who issued Armijo-Banda’s removal order. (Id.). The Government

counters that Pereira’s reading of § 1229(a) is limited to the specific facts of that case, which

concerned whether a NTA lacking the time and place of a removal hearing triggered the “stop-time

rule” for certain discretionary immigration relief. (Gov’t. Resp., Dkt. 22, at 8–17; Pereira, 138 S. Ct. at

2110). The Government contends that a document lacking the time and place of a removal hearing

nevertheless meets the regulatory definition of a NTA, thereby vesting jurisdiction with the



                                                     4
immigration judge. (Gov’t. Resp., Dkt. 22, at 19–24). Based on the plain language of the statute, as

supported by the clear directive of the Supreme Court in Pereira, this Court finds that a notice to

appear without a date and time is not a NTA and therefore cannot vest an immigration judge with

jurisdiction.

        Removal proceedings are regulated by statute under 8 U.S.C. § 1229a. The implementing

regulations provide that “jurisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed.” 8 C.F.R. § 1003.14(a). A charging document must

“include a Notice to Appear.” Id. § 1003.13.2 Accordingly, a document that does not “include a

Notice to Appear” is not a charging document under the regulations, and therefore cannot establish

jurisdiction. “[R]emoval proceedings commence when the [Department of Homeland Security] files

the appropriate charging document with the immigration court.” DeLeon–Holguin v. Ashcroft, 253

F.3d 811, 815 (5th Cir. 2001) (concluding that “removal proceedings . . . commenced when the

Notice to Appear was filed”).

        Both the statute and the regulations define a “Notice to Appear” for removal proceedings.

The statute governing removal proceedings defines a Notice to Appear as a “written notice” that

“specif[ies] . . . [t]he time and place at which the proceedings will be held.” 8 U.S.C. §

1229(a)(1)(G)(i). The regulations that govern the jurisdiction of an Immigration Judge state that a

Notice to Appear “must also include” a list of information that specifies all of the same information

required by the statute under § 1229(a), except that the time and place of the removal proceeding are

omitted. 8 C.F.R. § 1003.15(b). The regulations also state that “[i]n removal proceedings pursuant to




2“Charging document means the written instrument which initiates a proceeding before an Immigration
Judge. . . . [T]hese documents include a Notice to Appear, a Notice of Referral to Immigration Judge, and a
Notice of Intention to Rescind and Request for Hearing by Alien.” 8 C.F.R. § 1003.13.


                                                      5
section 240 of the Act, the Service shall provide in the Notice to Appear, the time, place and date of

the initial removal hearing, where practicable.” Id. § 1003.18(b).

        The Government suggests that the regulations supply an alternative definition of a Notice to

Appear, through which a Notice to Appear may vest an immigration judge with jurisdiction even

though the NTA fails to meet the statutory definition. (See Gov’t. Resp., Dkt. 22, at 19–24). The

Court rejects this theory for several reasons.

        First, a regulatory definition does not displace a statutory definition where the statute is

unambiguous. “In the process of considering a regulation in relation to specific factual situations, a

court may conclude the regulation is inconsistent with the statutory language or is an unreasonable

implementation of it. In those instances, the regulation will not control.” United States v. Haggar

Apparel Co., 526 U.S. 380, 392 (1999). “If the intent of Congress is clear, that is the end of the

matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent

of Congress.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984)). Here,

the expressed intent of Congress is unambiguous. Section 1229(a) expressly provides that a Notice

to Appear is a “written notice” that “specif[ies] . . . [t]he time and place at which the proceedings will

be held.” 8 U.S.C. § 1229(a)(1)(G)(i). Without a time and place, a notice fails to meet the

requirements for a NTA under the statute. The Supreme Court affirmed that § 1229(a) is

unambiguous in Pereira. “[T]he plain text, the statutory context, and common sense all lead

inescapably and unambiguously” to the conclusion that “a notice that does not inform a noncitizen

when and where to appear for removal proceedings is not a notice to appear under section 1229(a).”

Pereira, 138 S. Ct. at 2110 (internal citations and quotations omitted); see also id. at 2113–14. This

Court concludes that Congress unambiguously intended that a Notice to Appear must always specify




                                                     6
the time and place of the removal hearing.3 Because the statute is unambiguous, the statutory

definition must control.4

        Second, Pereira held that the time-and-place requirement is “definitional” for a document

that purports to be a notice to appear. Pereira, 138 S. Ct. at 2116. “[T]he omission of time-and-place

information is not, as the dissent asserts, some trivial, ministerial defect, akin to an unsigned notice

of appeal. . . . Failing to specify integral information like the time and place of removal proceedings

unquestionably would deprive [the notice to appear] of its essential character.” Pereira, 138 S. Ct. at

2116–17 (internal citations and quotations omitted). Although Pereira acknowledged that the issue

before the Court involved a specific and “narrow” question relating to the stop-time rule, id. at

2111–12, the Supreme Court did not limit its construction of the Notice to Appear to the stop-time

rule. “Pereira does not say that a putative notice to appear that omits the time and place of a removal

hearing fails to trigger the stop-time rule—it says that such a document is not a notice to appear at

all.” United States v. Valladares, No. 1:17-CR-156-SS (W.D. Tex. Oct. 30, 2018) (Order, Dkt. 44, at 8).

        Pereira explicitly states that the time and place requirement applies in every place where the

term “Notice to Appear” is used in the statute: “when the term ‘notice to appear’ is used elsewhere

in the statutory section, including as the trigger for the stop-time rule, it carries with it the

substantive time-and-place criteria required by § 1229(a).” Pereira, 138 S. Ct. at 2116 (2018). This is a

“straightforward understanding of the text.” Id. “[G]iven the clarity of the plain language, we ‘apply




3 As noted in Pereira, this requirement does not prevent the Government from revising the time and place of a
removal hearing according to its ordinary administrative needs, as long as the Government “provides ‘written
notice . . . specifying . . . the new time or place of the proceedings’ and the consequences of failing to appear.”
Pereira, 138 S. Ct. at 2119 (quoting 8 U.S.C. § 1229(a)(2)).
4 This is consistent with how other courts in our district have approached the issue. See, e.g., United States v.
Valladares, No. 1:17-CR-156-SS (W.D. Tex. Oct. 30, 2018) (Order, Dkt. 44, at 11) (“Congress unambiguously
intended for notices to appear to always include the time and place of removal hearings.”); United States v.
Cruz–Jimenez, No. 1:17-CR-63-SS, 2018 WL 5779491 (W.D. Tex. Nov. 2, 2018) (Order, Dkt. 31, at 10) (same).


                                                        7
the statute as it is written.’” Pereira, 138 S. Ct. at 2120 (quoting Burrage v. United States, 571 U.S. 204,

218 (2014)). This Court must apply the statutory definition of the NTA “as it is written.” Id.

        This analysis is further supported by the fact that Pereira considered and rejected the

regulation’s treatment of the time and place details as optional. The same regulation on which the

Government relies provides in another section that a NTA shall include “the time, place and date of

the initial removal hearing, where practicable.” 8 C.F.R. § 1003.18(b) (emphasis added). In Pereira, the

Supreme Court noted this provision, id. at 2111, weighed the Government’s concern that including

the date and time may be frequently impracticable, and concluded that “[t]hese practical

considerations are meritless and do not justify departing from the statute’s clear text.” Pereira, 138 S.

Ct. at 2118. Having considered whether the regulations might control in some circumstances, the

Supreme Court rejected this possibility in favor of the statute’s express requirements.

        This Court finds that the Notice to Appear that initiates removal proceedings under the

statute and the Notice to Appear that vests jurisdiction in an immigration judge under the

implementing regulations refer to the same document. The statute and the regulations are addressing

the same subject matter and the same proceedings. Moreover, “as noted in Pereira, there is no reason

why the function of a notice to appear should affect the information that it must include.” United

States v. Cruz–Jimenez, No. 1:17-CR-63-SS, 2018 WL 5779491 (W.D. Tex. Nov. 2, 2018) (Dkt. 31, at

11) (citing Pereira, 138 S. Ct. at 2115 n.7).5

        The Court further finds that Armijo-Banda’s appearance at his removal hearing does not

cure the deficient notice he received. The Court will not invent an actual notice exception to §

1326(d) in light of the Supreme Court’s clear directive that a notice lacking a date and time is “not a




5 See Pereira, 138 S. Ct. at 2115 n.7 (“Even if a notice to appear functions as a ‘charging document,’ that is not
mutually exclusive with the conclusion that a notice to appear serves another equally integral function: telling
a noncitizen when and where to appear.”)


                                                        8
notice to appear under section 1229(a).” Pereira, 138 S. Ct. at 2118. “[T]he statute makes clear that

Congress fully intended to attach substantive significance to the requirement that noncitizens be

given notice of at least the time and place of their removal proceedings. A document that fails to

include such information is not a notice to appear under section 1229(a).” Id. (internal citations and

quotations omitted).

        Finally, the Court finds that Armijo-Banda’s receipt of a subsequent Notice of Hearing

(“NOH”) containing a date and time for his removal hearing does not vest jurisdiction with the

immigration judge. The Government argues that before Pereira, some courts of appeals “held that a

Notice to Appear lacking the date and time of the hearing, together with the later served Notice of

Hearing, w[as] together sufficient to meet the statutory definition under § 1229(a)(1).” (Gov’t. Resp.,

Dkt. 22, at 25). Pereira, however, held that a notice to appear lacking a date and time is not a NTA

under the statute. In this case, then, there is not a NTA and a NOH that could have together

supplied the immigration judge with jurisdiction because there is not a NTA.

        Moreover, the Government contends that the defect “cured” by the NOH is the lack of

notice in the NTA. (Id.). But the Government conflates the concept of notice with the concept of

jurisdiction. As discussed above, federal regulation provides that “[j]urisdiction vests, and

proceedings before an Immigration Judge commence, when a charging document is filed with the

Immigration Court.” 8 C.F.R. § 1003.14(a). A charging document includes a NTA, but not a NOH.

Id. § 1003.13 (“Charging document means the written instrument which initiates a proceeding before

an Immigration Judge. . . . [T]hese documents include a Notice to Appear, a Notice of Referral to

Immigration Judge, and a Notice of Intention to Rescind and Request for Hearing by Alien.”).

Accordingly, a Notice of Hearing cannot serve as a “charging document” vesting the immigration

judge with jurisdiction under the statute. And, as stated above, the Court will not invent an actual

notice exception to § 1326(d).



                                                    9
           In sum, the Government has not raised any persuasive arguments for replacing the plain

statutory requirements under § 1229(a) with the regulation’s requirements in 8 U.S.C. § 1003.15(b).

This Court must apply the statutory definition of the NTA “as it is written.” Pereira, 138 S. Ct. at

2120 (quoting Burrage v. United States, 571 U.S. 204, 218 (2014)). “A putative notice to appear that

fails to designate the specific time or place of the noncitizen’s removal proceedings is not a notice to

appear under section 1229(a).” Pereira, 138 S. Ct. at 2113 (internal citations and quotations omitted).

           Based on the plain language of the statute, the Court concludes that a Notice to Appear

must include the time and place of the removal proceedings in order to constitute the appropriate

charging document that vests the immigration court with jurisdiction. Because the notice that

Armijo-Banda received was not a Notice to Appear, jurisdiction never vested with the immigration

judge.

                                         2. Fundamental Fairness

           The Court must now consider whether it is fundamentally fair for a removal proceeding to

be conducted before an immigration judge without jurisdiction. Armijo-Banda contends that it is

not. (Mot. Dismiss, Dkt. 18, at 10). This Court agrees.

           “Fundamental fairness is a question of procedure.” Lopez–Ortiz, 313 F.3d at 230 (cleaned

up). For removal hearings, “due process requires that an alien who faces deportation be provided (1)

notice of the charges against him, (2) a hearing before an executive or administrative tribunal, and

(3) a fair opportunity to be heard.” Id. (citing Kwong Hai Chew v. Colding, 344 U.S. 590, 597–98

(1953)).

           The removal hearing in this case fails to satisfy the second and third requirements for

fundamental fairness. Although Armijo-Banda attended his removal hearing and, in that sense, had




                                                     10
an opportunity to be heard,6 his hearing is void for lack of jurisdiction and his opportunity to be

heard was not a fair one. “[J]urisdictional defects render a judgment void.” Matter of Reitnauer, 152

F.3d 341, 344 n.12 (5th Cir. 1998). A void judgment is not a hearing that comports with due process

and it is not a fair opportunity to be heard. Courts have a duty to ensure that “jurisdiction . . .

defined and limited by statute, is not exceeded.” Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149,

152 (1908); see also Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930) (“[I]f the order is void on its face

for want of jurisdiction, it is the duty of this and every other court to disregard it.”).7

           In Mendoza–Lopez—which recognized a due process right to collaterally challenge a prior

removal order as a predicate to a § 1326 charge—the Supreme Court analogized fundamental

unfairness in removal proceedings to those in criminal proceedings. See Mendoza–Lopez, 481 U.S. at

849 n.17. The Supreme Court declined to enumerate examples but specifically contemplated that

certain procedural errors are “so fundamental” that the result of the hearing in which they took

place may not “support a criminal conviction.” Id. The Court finds that a void order resulting from

an ultra vires proceeding is one such fundamental error.

           The Government argues that even if the defect in the NTA implicates the subject matter

jurisdiction of the immigration judge, Armijo-Banda has forfeited this claim because “[i]mmigration

courts—which constitute part of an administrative agency under the auspices of DOJ—are neither

Article I nor Article III courts.” (Gov’t. Resp., Dkt. 22, at 23). The Government cites only two cases

in support of this argument, neither of which are binding on the Court, and neither of which pertain




6   (See NTA, Dkt. 18-1; Order, Dkt. 18-2; Gov’t. Resp., Dkt. 22, at 3).
7 The Court declines to find that Armijo-Banda’s attendance at the hearing cured its fundamental unfairness.
A party cannot waive a tribunal’s lack of subject matter jurisdiction. “Subject-matter jurisdiction properly
comprehended . . . refers to a tribunal’s power to hear a case, a matter that can never be forfeited or waived.”
Marco v. United States, No. 1:09-CV-761, 2010 WL 3992113, at *7 (S.D. Ohio Oct. 12, 2010) (citing Union Pac.
Ry. Co. v. Bhd. of Loco. Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558 U.S. 67, 81 (2009)
(concluding that the Immigration Judge’s “jurisdiction” under § 1003.14 refers to subject matter jurisdiction).


                                                        11
to the Government’s argument. The first case, Sohani v. Gonzales, 191 F. App’x 258 (5th Cir. 2006), is

an unpublished, non-binding opinion that predates Pereira in which the court concludes in a single

sentence that a noncitizen had waived his right to challenge the immigration judge’s jurisdiction

because he had conceded his removability and waived his right to appeal. Id. at 259. The court says

nothing about the appropriateness of waiving challenges to the jurisdiction of a court that is neither

an Article I nor an Article III court. The other case, Campos-Luna v. Lynch, 643 F. App’x 540 (6th Cir,

2016), states without any citation that challenges to the jurisdiction of Article I courts—which the

Government asserts an immigration court is not—may be waived. See id. at 542–43. The Court is

therefore unpersuaded by the Government’s argument, particularly in light of the Court’s duty to

ensure that “jurisdiction . . . defined and limited by statute, is not exceeded,” Mottley, 211 U.S. at 152,

and especially where, as here, the jurisdictional limitation arises from a “fundamental” defect used to

support a “criminal conviction,” Mendoza-Lopez, 481 U.S. at 849 n.17.

        The Court therefore concludes that because the immigration judge lacked jurisdiction over

the removal proceedings, the removal hearing was fundamentally unfair and cannot support a

criminal conviction. Armijo-Banda has satisfied this first requirement to collaterally attack his prior

removal order. See Cordova–Soto, 804 F.3d at 718–19 (quoting 8 U.S.C. § 1326(d)(c)). The Court next

considers whether Armijo-Banda has satisfied the remaining requirements for his collateral

challenge.

                                        B. Right of Judicial Review

        Under 8 U.S.C. § 1326, a noncitizen bringing a collateral challenge must next show that the

removal hearing “effectively eliminated [his] right . . . to challenge the hearing by means of judicial

review of the order.” Cordova–Soto, 804 F.3d at 718–19 (citing 8 U.S.C. § 1326(d)(b)). The

Government argues that Armijo-Banda makes no showing that he was deprived of the right to

meaningful judicial review. (Gov’t. Resp., Dkt. 22, at 6–8). Armijo-Banda argues that he was not



                                                    12
required to seek judicial review because the administrative proceedings themselves were void. (Mot.

Dismiss, Dkt. 18, at 11).

        Certain procedural errors “are so fundamental that they may functionally deprive the alien of

judicial review.” Mendoza–Lopez, 481 U.S. at 849 n.17. “While the procedures required in an

administrative proceeding are less stringent than those demanded in a criminal trial, analogous

abuses could operate, under some circumstances, to deny effective judicial review of administrative

determinations.” Id. (citing Rose v. Clark, 478 U.S. 570, 577 (1986) (analogizing to fundamental

procedural errors in criminal proceedings, such as use of a coerced confession or adjudication by a

biased judge)).

        Here, the immigration judge did not have jurisdiction over the proceeding but rendered and

enforced a removal order nonetheless. As a result, there was no valid order from which Armijo-

Banda could seek an appeal. This fundamental procedural defect “functionally deprived [Armijo-

Banda] of judicial review.” See Mendoza–Lopez, 481 U.S. at 849 n.17. As in Mendoza–Lopez, “[t]he

fundamental procedural defects of the deportation hearing in this case rendered direct review of the

Immigration Judge’s determination unavailable.” 481 U.S. at 841 (concluding that respondents were

completely deprived of judicial review where immigration judge permitted waivers of the right to

appeal that were not the result of considered judgments by respondents, and failed to advise

respondents properly of their eligibility to apply for suspension of deportation.). See also Puc–Ruiz v.

Holder, 629 F.3d 771, 782 (8th Cir. 2010) (“When the IJ lacks jurisdiction, his decisions are

nullities.”).8 The Court concludes that Armijo-Banda’s collateral challenge here is not barred because

the void proceedings functionally deprived him of judicial review.



8 The circumstances here are also analogous to the exhaustion analysis in United States v. Montano–Bentancourt,
151 F. Supp. 2d 794, 798 (W.D. Tex. 2001). There, the defendant was not given notice of the time, date, and
place of his removal hearing, and then ordered removed in absentia. Applying the Fifth Circuit’s three-part
test, the district court found that a defendant’s collateral challenge to his deportation order was not barred by


                                                       13
                                 C. Exhaustion of Administrative Remedies

        Finally, a noncitizen must show that he has “exhausted any administrative remedies that may

have been available to seek relief against the order.” 8 U.S.C. § 1326(d)(1). The Government argues

that Armijo-Banda made no attempt to exhaust administrative remedies. (Gov’t. Resp., Dkt. 22, at

6–8). The Government asserts that Armijo-Banda cannot meet the exhaustion requirement because

he waived appeal in the underlying removal proceedings. (Id.). Armijo-Banda argues that he was not

required to exhaust his administrative remedies because the administrative proceedings themselves

were void. (Mot. Dismiss, Dkt. 18, at 11).

        Where a judgment is “void for lack of jurisdiction . . . [a] defendant is always free to ignore

the judicial proceedings . . . and then challenge that judgment on jurisdictional grounds in a collateral

proceeding.” Jacuzzi v. Pimienta, 762 F.3d 419, 420 (5th Cir. 2014) (citing Ins. Corp. of Ireland, Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 706 (1982)) (emphasis in original). See also Reitnauer, 152

F.3d at 344 n.12.

        In the Fifth Circuit, “[e]ven when exhaustion is a jurisdictional bar, [the Fifth Circuit]

recognizes an exception ‘when administrative remedies are inadequate.’” Goonsuwan v. Ashcroft, 252

F.3d 383, 389 (5th Cir. 2001) (quoting Ramirez–Osorio v. INS, 745 F.2d 937, 939 (5th Cir. 1984)

(citing NLRB v. Indus. Union of Marine and Shipbuilding Workers of Am., 391 U.S. 418, 426 n. 8 (1968));

see also S. Ohio Coal Co. v. Office of Surface Mining, Reclamation & Enf., 20 F.3d 1418, 1424 (6th Cir.

1994) (quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1093 (6th Cir. 1981) (“‘Exhaustion is not

required . . . where the administrative proceeding would be void.’”)); Drinkwater v. Metro. Life Ins. Co.,

846 F.2d 821, 826 (1st Cir. 1988) (citations and internal quotations omitted) (“Traditional exhaustion




the exhaustion requirement because there were no administrative remedies “available” to him prior to
execution of the deportation order. Id. (quoting 8 U.S.C. § 1326(d)).


                                                     14
principles do include an exception for instances when resort to the administrative route is futile or

the remedy inadequate.”).

        Under that exception, a defendant need not show exhaustion of administrative remedies

where “any attempt would have been futile based on the state of the law at that time.” United States v.

Ojeda–Escobar, 218 F. Supp. 2d 839, 844 (W.D. Tex. 2002) (citing Goonsuwan, 252 F.3d at 389). In this

case, at the time when Armijo-Banda was removed in May 2008, the Fifth Circuit had allowed an

actual notice exception to the date and time requirement for a statutorily deficient NTA in an

unpublished 2007 opinion. See Mehdi v. Gonzales, 216 F. App’x 412, 414 (5th Cir. 2007). The

Government argues that Armijo-Banda received actual notice after receiving the deficient NTA

because he was held in custody until the hearing. (Gov’t. Resp., Dkt. 22, at 3 n.3; Order, Dkt. 18-2).

Accordingly, based on the state of the law at that time and before Pereira was decided, any attempt to

appeal by Armijo-Banda would have been futile. He therefore need not demonstrate exhaustion of

administrative remedies under 8 U.S.C. § 1326(d)(1). See Ojeda–Escobar, 218 F. Supp. 2d at 844 (citing

Goonsuwan, 252 F.3d at 389).

                                               D. Prejudice

        In a collateral challenge to a § 1326 prosecution in the Fifth Circuit, the general test for

prejudice requires a noncitizen to show that “‘there was a reasonable likelihood that but for the

errors complained of the defendant would not have been deported.’” Cordova–Soto, 804 F.3d at 718–

19 (quoting Benitez–Villafuerte, 186 F.3d at 658–59). In other words, “[i]f the defendant was legally

deportable and, despite the . . . errors, the proceeding could not have yielded a different result, the

deportation is valid for purposes of section 1326.” Benitez–Villafuerte, 186 F.3d at 659. Armijo-Banda

argues he was prejudiced because he was “ordered removed when the immigration court had no

authority to issue such an order.” (Mot. Dismiss, Dkt. 18, at 12). Armijo-Banda contends that he was

not “legally deportable” under Benitez–Villafuerte “because the immigration court did not have



                                                   15
jurisdiction over him.” (Id.) (citing Benitez–Villafuerte, 186 F.3d at 659). The Government counters

that because Armijo-Banda had admitted his removability and waived appeal, he would have been

removed regardless of whether the NTA contained the proper date and time of his removal hearing.

(Gov’t. Resp., Dkt. 22, at 28–29).

        However, the Fifth Circuit’s general test for prejudice in a collateral challenge to a § 1326

prosecution derives from cases in which there was no dispute as to the jurisdiction of the

immigration judge. See, e.g., Cordova–Soto, 804 F.3d at 719; Lopez–Ortiz, 313 F.3d at 229; Lopez–

Vasquez, 227 F.3d at 483; United States v. Encarnacion–Galvez, 964 F.2d 402, 409 (5th Cir. 1992). As

the Fifth Circuit noted in Benitez–Villafuerte, the Supreme Court has recognized that some removal

proceedings might be “so fundamentally unfair that [the petitioner] need not show actual prejudice.”

Benitez–Villafuerte, 186 F.3d at 659 (citing Mendoza–Lopez, 481 U.S. at 839 n.17). In Mendoza–Lopez,

the Supreme Court allowed collateral attack to a § 1326 indictment without a showing of prejudice.

The Supreme Court explained that “[b]ecause respondents were deprived of their rights to appeal,

and of any basis to appeal since the only relief for which they would have been eligible was not

adequately explained to them, the deportation proceeding in which these events occurred may not

be used to support a criminal conviction, and the dismissal of the indictments against them was

therefore proper.” Mendoza–Lopez, 481 U.S. at 842. The same principle applies here. Because the

immigration judge lacked jurisdiction, “the deportation proceeding in which these events occurred

may not be used to support a criminal conviction.” See id. The Court concludes that a removal

proceeding in which the immigration judge lacked jurisdiction is so fundamentally unfair that

Armijo-Banda need not show prejudice. Enforcing an invalid removal order to make Armijo-Banda

eligible for criminal prosecution under § 1326 would offend due process standards of fundamental

fairness, and this Court declines to do so.




                                                   16
        The Court concludes that Armijo-Banda has met his burden to collaterally attack the

removal order under 8 U.S.C. § 1326(d) and the Fifth Circuit’s due process standard. See Benitez–

Villafuerte, 186 F.3d at 659 (citing Mendoza–Lopez, 481 U.S. at 839 n.17).

                                                 E. Remedy

        Finally, the Government argues that even if Armijo-Banda’s collateral challenge is successful,

the proper remedy is not dismissal of the indictment but exclusion of the indictment as evidence

because the Government can still prove the fact of prior removal even if the prior removal order is

unlawful. (Gov’t. Resp., Dkt. 22, at 33–34, 37–38). In support of this position, the Government cites

Mendoza-Lopez and a handful of appellate opinions stating that the lawfulness of a prior removal

order is not an element of a § 1326 offense. (Id. at 33–34 (citing Mendoza-Lopez, 481 U.S. at 834–35;

United States v. Earle, 488 F.3d 537, 547 (1st Cir. 2007); United States v. Paredes-Batista, 140 F.3d 367,

376 (2d Cir. 1998); United States v. Torres-Sanchez, 68 F.3d 227, 229 (8th Cir. 1995); United States v.

Alvarado-Delgado, 98 F.3d 492, 493 (9th Cir. 1996); United States v. Holland, 876 F.2d 1533, 1536 (11th

Cir. 1989))). According to the Government, it “only needs to prove the fact of a prior removal,”

which it can do even if Armijo-Banda’s prior removal order is invalid. (Gov’t. Resp., Dkt. 22, at 38).

        The Court disagrees with the Government’s interpretation of its cited authority. Mendoza-

Lopez considers whether a lawful deportation order is an element of § 1326 in the context of

analyzing whether the statute itself provides for a challenge to the validity of a deportation order.

Mendoza-Lopez, 481 U.S. at 834–35. In concluding that lawfulness is not an element, the court

decided only that the right of collateral attack does not derive from the statute. Id. at 837. As

discussed above, the court went on to find a constitutional right of collateral attack. Id. at 837–42.

After finding that the respondents’ collateral attack should succeed, id. at 840, the court then

affirmed the court of appeals’ dismissal of the indictments against them, id. at 842. Under Mendoza-




                                                     17
Lopez, then, dismissal of an indictment is the proper remedy for a successful collateral attack of a

prior removal order.

        None of the appellate decisions cited by the Government hold to the contrary. Several of

them are inapposite, since they find that the alien’s collateral attack fails. Paredes-Batista, 140 F.3d at

379; Torres-Sanchez, 68 F.3d at 232; Holland, 876 F.2d at 1537. Others consider only whether

lawfulness must be found by a jury. Earle, 488 F.3d at 547; Alvarado-Delgado, 98 F.3d at 493.

Meanwhile, courts have stated that only a valid deportation order can sustain a § 1326 conviction.

See United States v. Lopez, 762 F.3d 852, 858 (9th Cir. 2014) (discussing “the uncontroversial

proposition that the validity of a removal or deportation order is always a predicate to the crime

because the deportation must be valid, legal, and comport with due process requirements to sustain

a conviction under Section 1326”); United States v. Fermin-Rodriguez, 5 F. Supp. 2d 157, 164 (S.D.N.Y.

1998) (holding that “an alien has not been ‘deported’ for the purposes of § 1326 if he was removed

from the country by the INS without a facially valid deportation order”). Unsurprisingly, in light of

Mendoza-Lopez, courts routinely dismiss the underlying indictment in a § 1326 case upon finding a

successful collateral attack on the predicate removal order. See United States v. Virgen-Ponce, 320 F.

Supp. 3d 1164, 1166 (E.D. Wash. 2018); United States v. Hasanaj, 04-80174, 2005 WL 1774097, at *3

(E.D. Mich. July 26, 2005); United States v. Garcia-Jurado, 281 F. Supp. 2d 498, 515 (E.D.N.Y. 2003).

Dismissal is the appropriate remedy here.

                                          III. CONCLUSION

        For the reasons given above, IT IS ORDERED that Armijo-Banda’s Motion to Dismiss,

(Dkt. 18), is GRANTED. Accordingly, IT IS ORDERED that the indictment in this matter, (Dkt.

10), is DISMISSED WITH PREJUDICE.

        This case is CLOSED.




                                                     18
SIGNED on November 28, 2018.


                               _____________________________________
                               ROBERT PITMAN
                               UNITED STATES DISTRICT JUDGE




                                19
